Citation Nr: 0215678	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain Department of Veterans Affairs 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which determined that the appellant's 
military discharge was under dishonorable conditions for VA 
purposes, thereby precluding him from VA benefits, other than 
health care benefits.  During the pendency of this appeal, 
the appellant moved into the jurisdiction of the Boston, 
Massachusetts, RO, from where this case has been certified.  

The Board notes that, under 38 C.F.R. § 3.360, health care 
and related benefits authorized by Chapter 17, Title 38, 
United States Code, may be available to those individuals 
with other than honorable discharges for disability incurred 
or aggravated during service.  The Board further notes that 
the appellant has filed a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD), which 
is still pending at the RO, and which needs to be 
adjudicated.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In February 1970, the appellant was discharged from 
military service as unfit under conditions other than 
honorable because of chronic absence without leave (AWOL).  

3.  In June 1977, the appellant's military discharge was 
upgraded to Under Honorable Conditions, under the Department 
of Defense's special discharge review program; his case had 
been further reviewed by the Discharge Review Board, as 
required by Public Law 95-126, and his previously upgraded 
discharge was not affirmed under the pertinent uniform 
standards.  

4.  There is no competent and persuasive evidence showing 
that the appellant was insane at the time of his willful and 
persistent misconduct, which resulted in his discharge from 
military service.  


CONCLUSION OF LAW

The character of the appellant's discharge from his April 7, 
1967, to February 27, 1970, military service constitutes a 
bar to certain VA benefits, other than health care.  
38 U.S.C.A. §§  101(2), 5102, 5103, 5103A, 5107, 5303 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.12 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the June 1999 and September 1999 
correspondence, describing what VA would do to assist the 
appellant, the evidence the appellant needed to provide, and 
the evidence the VA had, and a June 2000 Statement of the 
Case and a March 2002 Supplemental Statement of the Case, 
provided to both the appellant and his representative, 
provided notice to the appellant of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought.  Also, the veteran provided testimony at a 
personal hearing held at the RO in September 2000.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

VA monetary benefits are not generally payable unless the 
period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.  See 
38 U.S.C.A. § 101(2)(18); 38 C.F.R. § 3.12(a).  

3.12 Character of discharge. 
(a) If the former service member did not die in 
service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the 
period of service on which the claim is based was 
terminated by discharge or release under conditions 
other than dishonorable. (38 U.S.C. 101(2)). A 
discharge under honorable conditions is binding on 
the Department of Veterans Affairs as to character of 
discharge. 
(b) A discharge or release from service under one of 
the conditions specified in this section is a bar to 
the payment of benefits unless it is found that the 
person was insane at the time of committing the 
offense causing such discharge or release or unless 
otherwise specifically provided (38 U.S.C. 5303(b)). 
[[Page 152]] 
(c)  Benefits are not payable where the former service 
member was discharged or released under one of the 
following conditions: (1) As a conscientious objector 
who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent 
military authorities. (2) By reason of the sentence 
of a general court-martial. (3) Resignation by an 
officer for the good of the service. (4) As a 
deserter. (5) As an alien during a period of 
hostilities, where it is affirmatively shown that the 
former service member requested his or her release. 
See Sec. 3.7(b). (6) By reason of a discharge under 
other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a 
continuous period of at least 180 days. This bar to 
benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. This bar applies to any person 
awarded an honorable or general discharge prior to 
October 8, 1977, under one of the programs listed in 
paragraph (h) of this section, and to any person who 
prior to October 8, 1977, had not otherwise 
established basic eligibility to receive Department 
of Veterans Affairs benefits. The term established 
basic eligibility to receive Department of Veterans 
Affairs benefits means either a Department of 
Veterans Affairs determination that an other than 
honorable discharge was issued under conditions other 
than dishonorable, or an upgraded honorable or 
general discharge issued prior to October 8, 1977, 
under criteria other than those prescribed by one of 
the programs listed in paragraph (h) of this section. 
However, if a person was discharged or released by 
reason of the sentence of a general court-martial, 
only a finding of insanity (paragraph (b) of this 
section) or a decision of a board of correction of 
records established under 10 U.S.C. 1552 can 
establish basic eligibility to receive Department of 
Veterans Affairs benefits. The following factors will 
be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. (i) Length and character of 
service exclusive of the period of prolonged AWOL. 
Service exclusive of the period of prolonged AWOL 
should generally be of such quality and length that 
it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation. (ii) 
Reasons for going AWOL. Reasons which are entitled to 
be given consideration when offered by the claimant 
include family emergencies or obligations, or similar 
types of obligations or duties owed to third parties. 
The reasons for going AWOL should be evaluated in 
terms of the person's age, cultural background, 
educational level and judgmental maturity. 
Consideration should be given to how the situation 
appeared to the person himself or herself, and not 
how the adjudicator might have reacted. Hardship or 
suffering incurred during overseas service, or as a 
result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period 
began. (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for 
AWOL. Compelling circumstances could occur as a 
matter of law if the absence could not validly be 
charged as, or lead to a conviction of, an offense 
under the Uniform Code of Military Justice. For 
purposes of this paragraph the defense must go 
directly to the substantive issue of absence rather 
than to procedures, technicalities or formalities. 
(d) A discharge or release because of one of the 
offenses specified in this paragraph is considered to 
have been issued under dishonorable conditions. (1) 
Acceptance of an undesirable discharge to escape 
trial by general court-martial. (2) Mutiny or spying. 
(3) An offense involving moral turpitude. This 
includes, generally, conviction of a felony. (4) 
Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if 
it is determined that it was issued because of 
willful and persistent misconduct. A discharge 
because of a minor offense will not, however, be 
considered willful [[Page 153]] and persistent 
misconduct if service was otherwise honest, faithful 
and meritorious. (5) Homosexual acts involving 
aggravating circumstances or other factors affecting 
the performance of duty. Examples of homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty include child 
molestation, homosexual prostitution, homosexual acts 
or conduct accompanied by assault or coercion, and 
homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status 
when a service member has taken advantage of his or 
her superior rank, grade, or status. 
(e) An honorable discharge or discharge under honorable 
conditions issued through a board for correction of 
records established under authority of 10 U.S.C. 1552 
is final and conclusive on the Department of Veterans 
Affairs. The action of the board sets aside any prior 
bar to benefits imposed under paragraph (c) or (d) of 
this section. 
(f) An honorable or general discharge issued prior to 
October 8, 1977, under authority other than that 
listed in paragraphs (h) (1), (2) and (3) of this 
section by a discharge review board established under 
10 U.S.C. 1553 set aside any bar to benefits imposed 
under paragraph (c) or (d) of this section except the 
bar contained in paragraph (c)(2) of this section. 
(g) An honorable or general discharge issued on or 
after October 8, 1977, by a discharge review board 
established under 10 U.S.C. 1553, sets aside a bar to 
benefits imposed under paragraph (d), but not 
paragraph (c), of this section provided that: (1) The 
discharge is upgraded as a result of an individual 
case review; (2) The discharge is upgraded under 
uniform published standards and procedures that 
generally apply to all persons administratively 
discharged or released from active military, naval or 
air service under conditions other than honorable; 
and (3) Such standards are consistent with historical 
standards for determining honorable service and do 
not contain any provision for automatically granting 
or denying an upgraded discharge. 
(h) Unless a discharge review board established under 
10 U.S.C. 1553 determines on an individual case basis 
that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in 
paragraph (g) of this section, an honorable or 
general discharge awarded under one of the following 
programs does not remove any bar to benefits imposed 
under this section: (1) The President's directive of 
January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; or (2) The 
Department of Defense's special discharge review 
program effective April 5, 1977; or (3) Any discharge 
review program implemented after April 5, 1977, that 
does not apply to all persons administratively 
discharged or released from active military service 
under other than honorable conditions. (Authority: 38 
U.S.C. 5303 (e)) (Authority: 38 U.S.C. 501) 38 C.F.R. 
§3.12 (2001)

Under 38 C.F.R. § 3.360, health care and related benefits 
authorized by Chapter 17, Title 38, United States Code, may 
be available to persons with other than honorable discharges 
for disability incurred or aggravated during service.  The 
exceptions include cases where the pertinent period of 
service was terminated by a bad conduct discharge or where 
one of the statutory bars listed in 38 C.F.R. § 3.12(c) 
applies.  

In the appellant's case, information on file shows that he 
has a high school education, although in testimony presented 
at the RO hearing in September 2000, he testified that he 
left high school two months shy of graduation to join the 
Army for a three-year enlistment.  He served on active duty 
from April 1967 to February 1970, including service in 
Vietnam from October 1967 to October 1968.  His service 
personnel records show that he was assigned as a helicopter 
repairman in an assault helicopter company while in Vietnam.  
His awards and decorations include the National Defense 
Service Medal; Vietnam Campaign Medal, with Device 60; the 
Air Medal; and Aircraft Crewman Badge.  

The appellant's service personnel records show that, in April 
1968, he was promoted to E-4 (Specialist).  On August 2, 
1968, he failed to obey an order of a superior NCO (non-
commissioned officer) and subsequently sentenced by summary 
court-martial to forfeiture $25.00 from one month's pay.  
There is no record of grade reduction while he was in 
Vietnam.  He was AWOL for two days, March 7-8, 1969, for 
which he was reduced to E-3 (Private First Class) in late 
March 1969.  On July 1, 1969 and on July 2, he failed to obey 
orders from his superior NCO and was AWOL from July 2-6, 
1969, for which he was sentenced by special court-martial to 
confinement at hard labor for four months and forfeiture of 
$82.00 pay for six months.  In August 1969, he was reduced to 
E-1 (Private).  The appellant was AWOL for forty-eight days, 
from October 8, 1969, to November 25, 1969, and subsequently 
sentenced by special court-martial to confinement at hard 
labor for four months.  During his three-year enlistment, the 
appellant was AWOL for a total of 152 days, including time 
spent in confinement at hard labor.  

In December 1969, the request for discharge from military 
service for unfitness was processed.  The basis for the 
decision was that the appellant was unreliable and unfit for 
further military service because of his chronic AWOL status.  
At the time, his conduct and efficiency were rated 
unsatisfactory.  He underwent psychiatric evaluation, which 
found no significant psychiatric disease.  On February 27, 
1970, the appellant was discharged from military service 
under conditions Other Than Honorable.  In June 1977, the 
appellant's discharge was upgraded to Under Honorable 
Conditions under the Department of Defense's discharge review 
program (Special), effective April 5, 1977.  In August 1978, 
the appellant's case was reviewed by the Discharge Review 
Board, as required by Public Law 95-126, which did affirmed 
his previously upgraded discharge under the pertinent uniform 
standards.  

The veteran's VA outpatient treatment records for 1998 show 
that he underwent psychiatric intake evaluation in July 1998.  
In that report, the veteran related that he had been born in 
Greece and immigrated to Connecticut, where he was sponsored 
by a first cousin who, along with her husband, raised him 
from about the age of eleven or twelve until he joined the 
Army.  About the time he left for Connecticut, his mother and 
older brother left Greece and went to South Africa.  Over the 
years, he maintained some contact with them.  In the early 
1970's, both the appellant and his wife moved to South Africa 
for almost two years, where he had a job as a truck delivery 
man, but his wife wanted to return to the United States, so 
they moved back to Connecticut and lived with her parents.  
As of 1998, the appellant's mother and older brother were 
both alive and well.  

During the appellant's September 2000 RO personal hearing, he 
testified that there were compelling circumstances relating 
to his multiple periods of absence without leave.  He related 
that he had just returned from Vietnam in October 1968 and 
was immediately faced with anti-war demonstrators and got hit 
with a tomato.  At the time, he claimed he was mentally and 
physically exhausted.  He referred to loss of friends in 
Vietnam and circumstances around a helicopter going down, for 
which he claimed he was later blamed despite his warnings 
that it was not ready for flight.  He testified that he was 
very close to his mother and that he went AWOL to see her, 
who was hospice, basically, in bed suffering from a bad heart 
condition.  He also went AWOL to see his brother, who the 
appellant claimed had been wounded in service.  The appellant 
made note that each time he returned to his military base on 
his own accord; no one had ever had to go out and pick him 
up.  He pointed out that his military record prior to his 
return from Vietnam was honest, faithful and meritorious; his 
military conduct began to deteriorate only after his return 
from Vietnam.  

In essence, the evidence shows that the appellant had 
multiple periods of absence without leave and periods of 
confinement; however, the evidence is not persuasive that an 
emergency or obligation existed at any the time of those 
periods of AWOL which required the appellant to be gone from 
his unit for extended periods of time.  The appellant's 
testimony is somewhat conflicting relating to his claimed 
mental condition following his Vietnam experiences and the 
severity of his mother's claimed severe heart condition.  His 
service medical records contain no indication, at all, of any 
complaints or symptomatology pertaining to mental problems.  
Rather, psychiatric evaluations consistently found he was 
normal with no psychiatric disorder.  His service medical 
records also consistently note, by family history, that his 
mother and brother's health was good, to include such 
indications on his December 1969 military separation 
examination.  Hence, the contemporaneous records of 1967 to 
1970 do not support the recent testimony to alleging 
compelling reasons for the periods of the appellant's AWOL's, 
such as the need to visit and stay with his mother because of 
her serious heart condition, or to visit with his wounded 
older brother.  Under the circumstances, the Board finds that 
the appellant's discharge from military service was a result 
of his willful and persistent misconduct and remains a 
regulatory bar to VA benefits, other than for health care 
under Chapter 17.  See 38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 
3.60.  In making this determination, the Board has considered 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); VCAA § 4 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

The character of the appellant's discharge from military 
service constitutes a regulatory bar to certain Department of 
Veterans Affairs benefits; the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

